 AO 93 (Rev. ;1113) Search and Seizure Warrant                                                                             U.S. DISTRICT COURT


                                            UNITED STATES DISTRICT COURT                                                       JAN 0A 2019
                                                                             for the
                                                                Middle District of Tennessee                        BY             -
                                                                                                                               DEPUTY CLERK

                   In the Matter of the Search of                               )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No. 19-MJ-    1 9 - M!. J - 4 0 0 7
                                                                                                                      1
          THE CELLULAR TELEPHONE ASSIGNED CALL                                  )
                   NUMBER (629) 200-5761                                        )


                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Middle           District of               Tennesee
(identify the person or describe the property to be searched and give its location):


      Telephone number (629) 200-5761, as further described in Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      Records on telephone number (629) 200-5761, as further described in Attachment B.




         YOU ARE COMMANDED to execute this warrant on or before                 January 18, 2019        (not to exceed 14 days)
      17 in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         USMJ NEWBERN
                                                                                                  (United States Magistrate Judge)

     V Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate boa)
    [ for 30 days (not to exceed 30) n until, the facts justifying, the later specific date of


Date and time issued:                41 1 6T
                                                                                                            edge's signature

City and state:             Nashville, Tennessee                                         ALISTAIR NEWBERN; U.S. MAGISTRATE JUDGE
                                                                                                         Printed namne and title


                    Case 3:19-mj-04007 Document 2 Filed 01/15/19 Page 1 of 5 PageID #: 19
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                           Return
Case No.:                                Date and time warrant executed:                Copy of warrant and inventory left with:

Inventory made in the presence oI' :                                        r
                                              r                  ff -
                                         13              C t. .~1~         t

Inventory of the property taken and name of any person(s) sei-ted:



                                76~

                                                                                                             U.S. DISTRICT COURT
                                                                                                                                D
                                                                                                          MIDDLE DISTRICT OF TENN.

                                                                                                                 JAN 15 2019

                                                                                                     BY
                                                                                                                 DEPUTY CLERK




                                                                        Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the on 'n al warrant to the
designated judge.



Date:         {/
                                                                                              Execilting n c   'c sig iatuf e


                                                                          -~2                    Printed na ae and title




                   Case 3:19-mj-04007 Document 2 Filed 01/15/19 Page 2 of 5 PageID #: 20
                                      ATTACHMENT A


                                    Property to be Searched

     1.       The Target Telephone, (629) 200-5761, used by James Hayward WILLIAMS, is a

cellular telephone operating on the T-Mobile Wireless network. This warrant seeks information

about the location of the Target Telephone that is within the possession, custody, or control of

T-Mobile Wireless, a wireless communications service provider headquartered at Parsippany,

New Jersey.




     Case 3:19-mj-04007 Document 2 Filed 01/15/19 Page 3 of 5 PageID #: 21
                                          ATTACHMENT B

                                     Particular Things to be Seized

1. All information about the location of the Target Telephone described in Attachment A for a

    period of thirty days, during all times of day and night. "Information about the location of the

    Target Telephone" includes all available E-911 Phase II data, GPS data, latitude-longitude

    data, and other precise location information, as well as all data about which "cell towers" (i.e.,

    antenna towers covering specific geographic areas) and "sectors" (i.e., faces of the towers)

    received a radio signal from the cellular telephone described in Attachment A.

2. To the extent that the information described in the previous paragraph (hereinafter, "Location

    Information") is within the possession, custody, or control of T-Mobile, T-Mobile is required

    to disclose the Location Information to the government. In addition, T-Mobile must furnish

   the government all information, facilities, and technical assistance necessary to accomplish the

    collection of the Location Information unobtrusively and with a minimum of interference with

    T-Mobile's services, including by initiating a signal to determine the location of the Target

   Telephone on T-Mobile's network or with such other reference points as may be reasonably

   available, and at such intervals and times directed by the government. The government shall

   compensate T-Mobile for reasonable expenses incurred in furnishing such facilities or

   assistance.

3. T-Mobile shall send precision location data to Reginald.Johnson@atf.gov, and other e-mail

   addresses as directed to include non-governmental e-mails (Gmail, Hotmail, Yahoo, and any

   other providers not mentioned).

4. This warrant does not authorize the seizure of any tangible property. In approving this warrant,


                                                 2



      Case 3:19-mj-04007 Document 2 Filed 01/15/19 Page 4 of 5 PageID #: 22
the Court finds reasonable necessity for the seizure of the Location Information. See 18 U.S.C.

§ 3103a(b)(2).




 Case 3:19-mj-04007 Document 2 Filed 01/15/19 Page 5 of 5 PageID #: 23
